                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       )
                                               )
               v.                              )       Criminal No. 16-68
                                               )       Judge Nora Barry Fischer
ANDRAE PRIDE,                                  )
                                               )
                       Defendant.              )


                                 MEMORANDUM OPINION

I.     Introduction

       Presently before the Court is an Amended Motion to Suppress Evidence (Docket No. 192)

filed by Defendant Andrae Pride (“Defendant”).             The Government filed its Response in

opposition thereto, and the Court held a motion hearing on March 5 and 18, 2019, the official

transcript of which has been filed of record and considered by the Court. (Docket Nos. 196, 202,

203). At the Court’s direction, the parties submitted post-hearing proposed findings of fact and

conclusions of law, (Docket Nos. 204, 207), but did not file responses thereto by the established

deadline of June 3, 2019. (Docket No. 201). After careful consideration of all of the parties’

submissions and the credible evidence of record, and for the following reasons, Defendant’s

Amended Motion to Suppress is denied.

II.    Background

       A. Procedural History

       On March 29, 2016, Defendant was charged in a three-count Indictment with the

following: possession of a firearm and ammunition by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1); possession with intent to distribute a quantity of heroin in violation of 21 U.S.C. §§



                                                   1
841(a)(1) and 841(b)(1)(C); and possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i), all for conduct occurring on or about March

17, 2016. (Docket No. 1).

        Attorney Melvin Vatz, who was Defendant’s second court-appointed counsel, filed

numerous pretrial motions on his behalf, including two suppression motions. (Docket Nos. 87-

94, 126-128). Following a hearing and additional briefing, the Court denied Defendant’s

suppression motions, ruled on the other pretrial motions and scheduled trial to begin on October

10, 2018. (Docket Nos. 84, 85, 103, 105, 114, 116, 117, 139, 144, 159). At Defendant’s request,

the trial was rescheduled on December 3, 2018. (Docket Nos. 149, 153, 156).

        In October 2018, the Court received correspondence from Defendant, which was

forwarded to Attorney Vatz, who then filed a motion to withdraw as counsel. (Docket No. 162).

Following a status conference held on October 25, 2018, the Court granted Attorney Vatz’s

motion to withdraw. (Docket Nos. 163, 166). Attorney William McCabe, who is Defendant’s

current counsel, was appointed to represent him on October 30, 2018. (Docket No 167).

        After Attorney McCabe’s appointment, the Court held several status conferences to get

the case back on track and reschedule a trial date. (Docket Nos. 170, 175, 183, 188). At the

conference held on January 15, 2019, Defendant expressed his intent to file an amended motion

to suppress to which Government counsel objected. (Docket No. 183). The Court granted

Defendant’s oral motion for extension of time to file pretrial motions and ordered that the

amended suppression motion must be filed by February 15, 2019. (Docket No. 185). As stated,

the Court held oral argument on Defendant’s motion and all supplemental briefing is complete,

thus the matter is ripe for disposition.




                                               2
         B. Facts1

         As discussed in more detail below, at issue here is whether Defendant was given Miranda

warnings before he made statements in response to questioning by law enforcement.2 At the

hearing, the Government called City of Pittsburgh Bureau of Police Detectives Matthew Lebedda

and Victor R. DiSanti, Jr., who testified that Defendant was provided with Miranda warnings

and waived his Miranda rights. The Government also entered into evidence the Miranda warning

card carried by Detective Lebedda and used by Detective DiSanti.                            (Docket No. 200-7).

Defendant cross-examined those witnesses and also called Parole Agent Martin Vojacek and

entered into evidence a number of exhibits. (Docket Nos. 200-2, 200-3, 200-4, 200-5, 200-6,

201-2, 201-3). In this Court’s estimation, based on their demeanor and testimony in response to

the questioning of the attorneys and the Court at the suppression hearing, Detectives Lebedda

and DiSanti and Agent Vojacek offered credible testimony concerning their versions of the

events that unfolded on the date in question, despite the defense’s efforts to impeach them. See

United States v. Garcia, 521 F. App’x 71, 73 (3d Cir. 2013) (quoting Anderson v. City of

Bessemer, 470 U.S. 564, 575 (1985)) (“‘[w]hen findings are based on determinations regarding

the credibility of witnesses ... for only the trial judge can be aware of the variations in demeanor

and tone of voice that bear so heavily on the listener’s understanding of and belief in what is

said.’”). In addition, both Detectives Lebedda and DiSanti and Agent Vojacek presented as

experienced officers. In that regard, Detective Lebedda testified that he has been employed as a


1        At a hearing on a motion to suppress, it is well-settled that “the credibility of the witnesses and the weight
to be given the evidence, together with the inferences, deductions and conclusions to be drawn from the evidence,
are all matters to be determined by the trial judge.” United States v. Richardson, 501 F. Supp. 2d 724, 734 (W.D.
Pa. 2007) (citations omitted).

2        At the suppression hearing, Government counsel stated, “we clarified that the defense is not seeking to
suppress the statements on the basis of the fact that [Defendant] didn’t understand any questions that may have been
read to him, but the only inquiry is whether he was read them at all.” (Docket No. 202 at 14). Defendant’s counsel
did not object to this clarification of the issue.

                                                          3
Pittsburgh Police officer for 25 years, including 15 years as a detective, Detective DiSanti

previously testified that he has 21 years of law enforcement experience, including 17 years with

the City of Pittsburgh, and Agent Vojacek previously testified that he has 19 years of experience

in law enforcement, serving the past 12 years with the Board of Probation and Parole. (Docket

Nos. 111 at 7-8, 88-89; 202 at 4).

         By way of background and as set forth in the Court’s prior suppression opinion, Agent

Vojacek was assigned to supervise Defendant, who was on state parole. (Docket No. 116 at 3).

Defendant was authorized to reside at an apartment on Mt. Vernon Road in the Homewood

section of the City of Pittsburgh with his then-girlfriend, Sherelle Clausell.3 (Id.). In March

2016, Agent Vojacek received information from ATF Agent Neil Carman that Clausell had

purchased ballistic vests, gas masks and three firearms at the Big Butler Gun Show and that

Defendant and another individual were with her and had been observed handling firearms at the

gun show. (Id. at 5). Agent Vojacek and ATF Agent Carman believed that the types of firearms

purchased by Clausell were not commonly utilized by women of her stature. (Id.). In view of

Defendant’s criminal history and relationship to Clausell, Agent Vojacek felt that Clausell had

purchased the firearms for Defendant and believed that he had reasonable suspicion to search

Defendant’s residence.4 (Id. at 6). Agent Vojacek sought and obtained approval from his

supervisors to conduct a search and arranged to meet with Defendant at the apartment on March

17, 2016. (Id.). A pat down search of Defendant uncovered more than $2,400 and a cell phone.




3         On December 22, 2017, Clausell pled guilty in Criminal No. 16-207 to conspiracy to commit an offense
against the United States, in violation of 18 U.S.C. § 371, and conspiracy to commit witness tampering, in violation
of 18 U.S.C. § 1512(k). (Docket No. 56). On October 25, 2018, the Court sentenced Clausell to concurrent terms
of three years’ probation. (Docket No. 79).

4       The Court previously ruled that the Government met its burden to demonstrate that Agent Vojacek had
reasonable suspicion to conduct the warrantless search of Defendant’s residence. (Docket No. 116 at 15).

                                                         4
(Id.). During Agent Vojacek’s search of the two-room apartment, he observed an open gun safe

in the bedroom which contained a firearm and a bag of suspected heroin. (Id. at 7). At that point,

Agent Vojacek stopped his parole search and contacted Detective DiSanti of the Pittsburgh

Police. (Id.; Docket No. 203 at 5).

       Turning to the testimony adduced at the hearings on Defendant’s pending amended

suppression motion, Agent Vojacek testified that he briefed Detective DiSanti about what he had

found after DiSanti arrived on the scene. (Docket No. 203 at 7). Shortly thereafter, numerous

Pittsburgh police officers and other parole agents arrived. (Id.). Agent Vojacek testified that he

did not recall being in the living room area of the apartment when Defendant was read his

Miranda rights, nor could he recall who was present in the room at that time. (Id. at 7, 8, 10, 19).

According to Agent Vojacek, six parole agents were at the apartment, four of whom indicated to

Vojacek that they did not know whether Defendant was read his Miranda rights because they

were in and out of the living room area and in other locations during the relevant time period.

(Id. at 23, 24-26). This information is consistent with Agent Vojacek’s email dated February 14,

2019, to Government counsel indicating that he “checked with the Agents present during this

incident. No one including myself can recall any Miranda Rights being read while in the

residence. The extent of our involvement ended once Pgh PD showed up and Detective DiSanti

and crew took over.” (Docket No. 201-2; Docket No. 203 at 13).

       Detective Lebedda testified that he accompanied Detective DiSanti to Defendant’s

residence after DiSanti received a phone call from state probation and parole about a possible

parole violation. (Docket No. 202 at 6). When the detectives arrived, Defendant and Clausell,

who were both handcuffed, were sitting near each other on a couch in the living room area of the

apartment. (Id. at 8, 16-17). Detective Lebedda unequivocally testified that he was present when



                                                 5
Detective DiSanti read Defendant and Clausell their Miranda rights from a card that he had given

DiSanti.5 (Id. at 8-9, 43-44; Docket No. 200-7). The Miranda rights card, which Lebedda carries

in his wallet, states the following:

                1. You have the right to remain silent.
                2. Anything you say can and will be used against you in a court of law.
                3. You have the right to talk to a lawyer and have him present with you while
                   you are being questioned.
                4. If you cannot afford to hire a lawyer, one will be appointed to represent you
                   before any questioning, if you wish.
                5. You can decide at any time to exercise these rights and not answer any
                   questions or make any statements.

(Docket Nos. 200-7, 202 at 9). Detective Lebedda further testified that after reading each

statement, DiSanti individually asked Defendant and then Clausell if they understood and each

responded, “yes.” (Docket No. 202 at 11-13, 33-34, 43). Detective Lebedda explained that

DiSanti did not move on to the next statement until both Defendant and Clausell responded, and

the entire process took approximately five to seven minutes. (Id. at 12, 33, 34, 35). Detective

Lebedda testified that Defendant seemed to understand the statements and responded to each one.

(Id. at 12-13). Following that process, Detective Lebedda testified that DiSanti read Defendant

and Clausell the search and seizure form, which they executed and thereby gave consent to search

the apartment. (Id. at 20-21, 35).

        According to Detective Lebedda, he and Detectives DiSanti and Novac, as well as three

to five parole agents, were present when Defendant and Clausell were given their Miranda

warnings. (Docket No. 202 at 18, 19, 27-28, 35). Detective Lebedda testified that everyone who

was in the room remained while the Miranda warnings were administered, but he did not watch

to see what everyone was doing. (Id. at 35, 44). Detective DiSanti read the Miranda warnings



5        Detective Lebedda also confirmed in a February 15, 2019, email to Government counsel that he “was
present when Detective DiSanti gave the actors their Miranda warnings.” (Docket No. 200-3).

                                                    6
loud enough loud enough for Detective Lebedda to hear, so he assumed others could hear as well.

(Id. at 29).

        Detective DiSanti also testified that he administered Miranda warnings to Defendant in

a normal tone of voice when Defendant was seated on a couch in the living room area of the

apartment, which occurred after Detective DiSanti advised Defendant that he was under arrest.

(Docket No. 202 at 47, 61, 75). Detective DiSanti recalled that Detective Lebedda was present

when he gave Defendant his Miranda warnings, and other officers and parole agents were in the

vicinity but they came and went. (Id. at 54, 61). Detective DiSanti confirmed that he read

Defendant his rights using Detective Lebedda’s Miranda rights card. (Id. at 48). Detective

DiSanti testified that he read Miranda rights to both Defendant and Clausell at the same time and

each acknowledged that they understood their rights and that they were willing to waive them.

(Id. at 49). Detective DiSanti verified that he did not have a Miranda rights waiver form available

and did not use one in this case. (Id. at 50, 63).

        Detective DiSanti acknowledged his testimony at the prior suppression hearing held on

June 25, 2018, indicating that he did not read Defendant his Miranda rights. (Docket No. 111 at

104; Docket No. 202 at 49-50). Detective DiSanti credibly explained that when he previously

testified, he thought he was only was being asked to testify about the field contact search and

seizure report, which he also had read to Defendant and Clausell.6 (Docket No. 202 at 49-50,


6       DiSanti testified as follows at the suppression hearing held on June 25, 2018:

        Q.       So, other than that brief period for him to sign this consent form, he was always in cuffs and he
        was always in that room where the couch was, is that right?
        A.       Yes.
        Q.       During that time, I assume there is always at least one if not more officers there overseeing and
        securing the area, is that correct?
        A.       That’s correct.
        Q.       Now, at any time during this process, you didn’t read him his Miranda rights, is that right?
        A.       Just read him the form that’s on the Field Contact Search and Seizure.
                                                                                          (continued …)

                                                        7
51). Detective DiSanti’s explanation is consistent with his clarification of the issue in his

February 15, 2019, email to Government counsel:

                  I read them their Miranda warnings. I believe the confusion is on my behalf
                  during the questioning of the [prior] suppression hearing. My answer to his so
                  called question was an indication that I was the only officer who read and
                  completed the Search and Seizure Report Form. My answers were only a
                  reflection to the questions regarding the search and seizure procedure. I read the
                  Miranda Warning one time and not again before or during the search and seizure.
                  So what I am getting at is that there was a gap of time between the Miranda
                  Warning and the Search and Seizure signing, since I had to get the form and then
                  administer the information. My mind was on the Search and Seizure process. I
                  don’t re-read Miranda Warning prior to the S&S report form.

(Docket No. 200-2 at 1).

         Detective DiSanti also testified that he completed a police report concerning Defendant’s

case. (Docket Nos. 200-6, 202 at 63). According to the report, Defendant admitted when he was

interviewed that he attended the gun show to assist Clausell with the purchases so that she paid

a fair price for the firearms, he knew it was wrong for him to attend the gun show because he was

not permitted to be around firearms, he took full responsibility for the gun and drugs in his

apartment, and he knew Clausell was carrying the firearms with her when he accompanied her

in her vehicle. (Docket No. 200-6 at 3). Detective DiSanti testified that Defendant made these




(Docket No. 111 at 104). In addition to this exchange, the Court reviewed the preceding portion of the transcript
leading up to it, which indicates that Detective DiSanti was questioned about the call he received from state parole
to assist at the scene, his prior work with Agent Vojacek and whether it involved searches, the observation of a gun
in the safe and two firearms in Clausell’s purse, and the fact that Defendant’s handcuffs were removed when he
signed the consent to search form. (Id. at 101-104). After reviewing Detective DiSanti’s prior testimony in fuller
context, the Court finds that DiSanti credibly testified at the recent hearing that he previously thought he was
answering questions concerning the field contact search and seizure report. As DiSanti explained in his email to
Government counsel, his “answers were only a reflection to the questions regarding the search and seizure procedure.
I read the Miranda Warning one time and not again before or during the search and seizure.” (Docket No. 200-2 at
1). The Court finds that Detective DiSanti’s explanation is credible and supported by the record, including the fact
that Defendant’s prior suppression motion challenged a warrantless search of his residence. Hence, it was reasonable
for DiSanti to believe that he was being asked questions about the search.


                                                         8
statements when he was questioned at the scene in his apartment and not at the police station. 7

(Docket No. 202 at 65-67, 72-73). Detective DiSanti confirmed that he read Defendant his

Miranda rights before he was asked any questions and before he made these statements. (Id. at

74).

        Government counsel stipulated that Detective DiSanti’s police report states that he gave

Defendant a Miranda warning, but the criminal complaint which he completed does not. (Docket

No. 202 at 40). Detective DiSanti explained that all the information which is contained in a

police report is not necessary for a criminal complaint. (Id. at 53). According to Detective

Lebedda, “[t]he police report is always more encompassing that the criminal complaint” because

the purpose of a police report is to document everything that happened, whereas the purpose of

a criminal complaint is to establish that an individual committed a crime and to show there was

probable cause to arrest him for that crime. (Id. at 44-45).

III.    Amended Motion to Suppress Evidence

        A defendant who “has been taken into custody or otherwise deprived of his freedom of

action in any significant way” must be given the warnings prescribed in Miranda v. Arizona, 384

U.S. 436, 444 (1966). These warnings are required because custodial interrogation involves

“inherently compelling pressures.” Id. at 467. When the police fail to give adequate Miranda

warnings, or fail to give any Miranda warnings whatsoever, any statement made by an individual

who is subject to custodial interrogation is inadmissible at trial. Rhode Island v. Innis, 446 U.S.

291, 297 (1980).

        Here, Defendant argues that any statements he made to law enforcement at the scene or



7       The parties stipulated that ATF Agent Carman would have testified that Defendant did not make any
statements to him at the Pittsburgh police station. (Docket No. 203 at 29).


                                                   9
at the police station8 should be suppressed because he was in custody at the time, but he had not

been given any Miranda warnings. (Docket No. 192, ¶¶ 12, 17). Defendant contends that the

testimony of Detectives Lebedda and DiSanti regarding the events of March 17, 2016, is

inconsistent and contradictory, thus the Government has failed to establish by a preponderance

of the evidence that Detective DiSanti administered Miranda warnings to Defendant. (Docket

No. 207, ¶¶ 44, 45, 47).

       The Government responds that both Lebedda’s and DiSanti’s testimony was clear and

indisputably established that Defendant was read his Miranda rights and waived them prior to

any questioning. (Docket No. 204, ¶ 7).      According to the Government, the fact that Agent

Vojacek and his fellow agents were not present the entire time and did not witness the Miranda

reading and waiver is not dispositive of the matter. (Id.). As Defendant received Miranda

warnings and waived his rights before making any statements, the Government submits that his

amended motion to suppress should be denied. (Id. ¶ 8). The Court agrees.

       A. Applicable Law

       “As a general rule, the burden of proof is on the defendant who seeks to suppress

evidence. However, once the defendant has established a basis for his motion . . . the burden

shifts to the government.” United States v. Johnson, 63 F.3d 242, 245 (3d Cir. 1995) (citations

omitted). “A defendant ‘satisfies that burden if he alleges that he was subjected to custodial

questioning without the benefit of Miranda warnings,’ at which point the government must

‘prove by a preponderance of the evidence that there was no custodial interrogation implicating

Miranda, there was some exception to the Miranda rule, or ... [the defendant] ... was properly

Mirandized and waived his rights.’” United States v. Valenta, Crim. No. 15-161, 2017 WL



8      See supra, n.7.

                                              10
2131375, at *4 (W.D. Pa. May 17, 2017) (quoting United States v. Tudoran, 476 F. Supp. 2d

205, 216 (N.D.N.Y. 2007) (citation omitted)). As stated, Defendant seeks to suppress any

statements he made when he was subjected to custodial interrogation because he did not receive

Miranda warnings. The Government does not dispute that Defendant was placed under arrest

and therefore was in custody.9 Accordingly, the Government has the burden of establishing by

a preponderance of the evidence that Defendant was properly Mirandized and waived his rights.

        To determine whether a Miranda waiver is valid, the government must establish that: “the

relinquishment of the right [was] voluntary in the sense that it was the product of a free and

deliberate choice rather than intimidation, coercion, or deception” and “the waiver must have

been made with a full awareness of both the nature of the right being abandoned and the

consequences of the decision to abandon it.” Moran v. Burbine, 475 U.S. 412, 421 (1986). “Only

if the ‘totality of the circumstances surrounding the interrogation’ reveal both an uncoerced

choice and the requisite level of comprehension may a court properly conclude that the Miranda

rights have been waived.” Id. (citation omitted). The government has “the burden of proving, at

least by a preponderance of the evidence, the Miranda waiver.” Missouri v. Seibert, 542 U.S.

600, 608 n.1 (2004) (citing Colorado v. Connelly, 479 U.S. 157, 169 (1986)).

        B. There Was No Miranda Violation in This Case.

        The Government has met its burden to prove by a preponderance of the evidence that

Defendant was given Miranda warnings and waived his Miranda rights. Both Detectives

Lebedda and DiSanti credibly testified that DiSanti administered Miranda warnings after

Defendant was arrested while he was seated on a couch in the living room area of the apartment


9         A person is in custody for Miranda purposes when “there is a ‘formal arrest or restraint on freedom of
movement’ of the degree associated with a formal arrest.” Maryland v. Shatzer, 559 U.S. 98, 112 (2010) (quoting
New York v. Quarles, 467 U.S. 649, 655 (1984)). Here, Detective DiSanti testified that he placed Defendant under
arrest, (Docket No. 202 at 75), thus he was in custody for Miranda purposes.

                                                      11
and prior to any questioning by law enforcement. (Docket No. 202 at 8-9, 11-13, 33-34, 43-44,

47, 48, 49, 61, 74, 75). Detective DiSanti read Defendant his rights from a Miranda rights card

furnished by Detective Lebedda. (Id. at 8-9, 43-44, 48). Detective DiSanti read each statement

advising Defendant of his rights and inquired whether he understood same, and Defendant

answered “yes.” (Id. at 11-13, 33-34, 43, 49). After acknowledging that he understood his rights,

Defendant indicated that he was willing to waive them. (Id. at 49).

         The Court is not persuaded by Defendant’s argument that the Government failed to

establish that Defendant was given Miranda warnings because the testimony of Detectives

Lebedda and DiSanti was contradictory or inconsistent for a variety of reasons. First, contrary

to Defendant’s position that Detective DiSanti’s prior testimony establishes that he did not read

Defendant his Miranda rights, (see Docket No. 207, ¶ 43), the Court finds credible DiSanti’s

explanation that he previously thought he was testifying only about the field contact search and

seizure report. (See supra n.6). As DiSanti explained in his email to Government counsel, his

“answers were only a reflection to the questions regarding the search and seizure procedure. I

read the Miranda Warning one time and not again before or during the search and seizure.”

(Docket No. 200-2 at 1).

         Next, although the testimony differed somewhat as to who and how many police officers

and/or parole agents were present when Detective DiSanti administered Defendant’s Miranda

rights, and whether the individuals stayed in the room or came and went, the Court does not find

those matters dispositive.10 Both Lebedda and DiSanti were consistent in their recollection and


10        Likewise, Agent Vojacek’s testimony that he did not recall being in the living room area of the apartment
when Defendant was read his Miranda rights, (see Docket No. 203 at 7, 10, 19), does not establish that Defendant
was not given Miranda warnings. Agent Vojacek did not testify that Defendant was not given Miranda warnings;
rather, he testified that he and other parole agents who were at the scene did not know one way or the other. (Id. at
24, 27).


                                                        12
testimony that a number of other law enforcement officers were present and/or were in the

vicinity of the living room area when Defendant was read his Miranda rights.

         Further, Detective DiSanti’s testimony that he read Defendant his Miranda rights is not

contradicted by the fact that his police report included that information, but the state criminal

complaint did not.11 Detective DiSanti explained that all information which is contained in a

police report is not necessary for a criminal complaint. (Docket No. 202 at 53). As Detective

Lebedda further explained, this is because the purpose of a police report is to document

everything that happened, whereas the purpose of a criminal complaint is to establish that an

individual committed a crime and to show there was probable cause for an arrest. (Id. at 44-45).

         Finally, Defendant asserts that the chronology of the police report suggests that Defendant

made the listed statements at the police station, not at his apartment, which is contrary to

Detective DiSanti’s testimony indicating that Defendant made the statements in question at the

apartment. (Docket No. 207, ¶¶ 19, 20). The Court has reviewed the police report, as well as

Detective DiSanti’s testimony on this point. The paragraphs preceding the one describing

Defendant’s statements appear to be in chronological order as they discuss information Detective

DiSanti received from Agent Vojacek, what occurred after DiSanti arrived at Defendant’s

apartment, including administration of Miranda rights and execution of the consent to search

form, a description of items recovered during the search, and Defendant’s and Clausell’s

transport to the police station for interviews. (Docket No. 200-6 at 2-3). The next paragraph lists

Defendant’s statements admitting that he attended the gun show and that he knew it was wrong


11       Defendant also critiques Detective DiSanti’s failure to state in his police report or the criminal complaint
that he used a Miranda rights card, and that he and Detective Lebedda failed to mention same in response to
Government counsel’s emails. (Docket No. 207, ¶¶ 25, 26). In this Court’s estimation, the fact that this level of
detail was not included in those documents is not dispositive of the issue whether Defendant received Miranda
warnings.


                                                        13
for him do to so, that he took full responsibility for the gun and drugs in his apartment and that

he knew Clausell was carrying firearms with her when he accompanied her in her vehicle. (Id.

at 3). That same paragraph indicates that Defendant is a former felon, which prohibits him from

possessing a firearm, and references a prior arrest number. (Id.). The next and final paragraph

of the police report lists Defendant’s residence, describes several items contained therein, notes

that Defendant and Clausell possessed a large amount of packaged heroin along with firearms

and ballistic vests and states that Clausell was unable to produce a license to carry a concealed

firearm. (Id. at 3-4).

        Detective DiSanti testified that the police report is generally in chronological order, but

the paragraph concerning Defendant’s statements was added at the end. (Docket No. 202 at 66).

Defense counsel suggested on cross-examination that the report indicated Defendant made the

statements at the police station, but Detective DiSanti testified that was not the case and

confirmed Defendant made them at the apartment.12 (Id.). Although the police report could

have been more succinctly drafted, the Court recognizes that police officers are not lawyers and



12      Detective DiSanti testified as follows on this point:

        Q.       This police report is written, I believe, in chronological order, in other words, paragraph that
        follows each paragraph before it occurred later in time?
        A.       Generally speaking, yes.
        Q.       Wouldn’t it be true that you transferred Pride and Clausell to Zone 5 station for interviews, and
        then the next paragraph you describe in the interview with Pride, he made certain statements?
        A.       Yes.
        Q.       And that would then indicate that these statements were made not in the apartment but at
        the police station, right?
        A.       Your interpretation, but he made those statements at the apartment. I just incorporated into
        my report when I show – also showing the indication of his being a former felon to not possess a firearm.
        That’s information I don’t know exactly at that time that I gather that exact information by getting the date
        and the OTN number for his arrest. Those are situations where I might add that in later.
        Q.       Okay. So your testimony is that the last full paragraph on the bottom of page 3 were
        statements made by Mr. Pride at the apartment?
        A.       Yes.

(Docket No. 202 at 66-67) (emphasis added).


                                                        14
their reports should not be judged by the same standard as legal briefs. Accordingly, the Court

finds credible Detective DiSanti’s testimony that Defendant made the statements referenced in

the police report when he was questioned at the scene in his apartment, and not at the police

station. (Docket Nos. 200-6 at 3; 202 at 65-67, 72-73).

         In sum, the Court is not persuaded by Defendant’s arguments attempting to establish that

the testimony of Detectives Lebedda and DiSanti was inconsistent and contradictory. The Court

finds that both detectives credibly testified that Defendant was given Miranda warnings and he

voluntarily waived his rights and made statements to law enforcement. See United States v.

Conley, 859 F. Supp. 830, 840 (W.D. Pa. 1994) (“The Court, as finder of fact, is free to accept

or reject any part or all of any witness’s testimony.”). Defendant does not otherwise contend that

his Miranda waiver was invalid, nor does he claim that his statements were coerced or

involuntary.13 Accordingly, the statements Defendant made in response to questioning by the

law enforcement officers are admissible at the trial of this case.

IV.      Conclusion

         For the reasons discussed herein, Defendant’s Amended Motion to Suppress Evidence

(Docket No. 192) is DENIED.

         An appropriate Order follows.

                                                               s/ Nora Barry Fischer
                                                               Nora Barry Fischer
                                                               Senior United States District Judge
Date: July 3, 2019

cc/ecf: All counsel of record

13       Statements not obtained in violation of a person’s Miranda rights are nonetheless subject to suppression as
violative of due process if the statements are coerced or involuntary. Arizona v. Fulminante, 499 U.S. 279, 288–91
(1991). A statement is coerced or involuntary if the behavior of “law enforcement officials was such as to overbear
[the defendant's] will to resist and bring about confessions not freely self-determined.” Rogers v. Richmond, 365
U.S. 534, 544 (1961). As noted, Defendant does not contend that any statements he made to law enforcement were
coerced or involuntary and nothing in the record before the Court suggests that was the case.

                                                        15
